 
Exhibit 10.1
 
LEASE AGREEMENT


LESSOR:  New Agriculture Village, National Minority Town, Nationality Korean,
Manchu, Tonghua County, Jilin Province, P.R.C
 
LESSEE:  Tonghua Huachen Herbal Planting Company Limited
 
Pursuant to the law, that Lessor hereby leases to Lessee, and Lessee leases from
Lessor, subject to the terms and conditions herein set forth, the following:
 
Land Lease
 
Lessor hereby leases to Lessee said Land for the purpose of building up an
herbal planting base to plant Schisandra (“Base”). The land area is
approximately 330 acres (2,000 Chinese Acres).
 
Lease Term
 
The term of this lease is 30 years, beginning January 11th, 2003 to January
11th, 2033.  


(1)
Within the circle area with five kilometers radius around the Base, lessor shall
not (a) use the prohibited agricultural chemicals by the nation like Calcium
arsenate, carbofuran, zinc methylarsonate, etc. (b) pollute river and atmosphere
and cannot build up factory and projects that have a negative impact on the
environment.

(2)
If one of the parties intent to change the term of the lease, it needs to be
notified the other party in two years ahead and the terms could be altered after
the negotiation between the lessor and lessee.

 
Property Delivery
 
Start from the activation date of this lease agreement, the lessor should
deliver the property to the lessee and the Lessee accepts the Property in its
present condition.
 
Fee
 
Land:  2,000 Chinese Acres*RMB 1,400 Chinese Acre/year = RMB 2,800,000/year
  
30-year Total Rental:  RMB 2,800,000/year * 30 years = RMB 84,000,000
 
Payment.
 
A total of four payments need to be made amounting to the RMB 84,000,000.  The
lease payments are to be paid on the dates, June 30, 2003 (paid by the Company)
with the amount of RMB 22,400,000, June 30, 2011 with the amount of RMB
22,400,000, June 30, 2019 with the amount of RMB 22,400,000, and June 30, 2027
with the remaining amount of RMB 16,800,000.
 
Compliance with Law.
 
Lessee shall comply with all laws, orders, ordinances and other public
requirements now or hereafter pertaining to lessee's use of the Leased Premises.
Landlord shall comply with all laws, orders, ordinances and other public
requirements now or hereafter affecting the Leased Premises. All conflicts and
disagreements between the lessee and lessor should be settled by Tonghua County
Arbitration Comission.
 
Any alternations to this Agreement shall be in writing and signed by all
parties. We, the undersigned, agree to this Lease:
  

 
 

--------------------------------------------------------------------------------

 


LESSOR
 
LESSEE
                 
Signature/Seal
 
Signature/Seal
                 
New Agriculture Village, National Minority Town, Nationality Korean, Manchu,
Tonghua County, Jilin Province, P.R.C
 
Tonghua Huachen Herbal Planting Company Limited
         
Date: January 11, 2003
 
Date: January 11, 2003
 

 
 